DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 15-28 in the reply filed on 2/8/2022 is acknowledged. The traversal is on the grounds that (a) the Office action does not take into account the limitations of the preamble of claim 15, (b) that certain structural limitations found in claim 15 but not every independent claim are not addressed, (c) that Molla does not teach an elongate abrasive surface, (d) that Molla is from a different technical field and would not have lent itself to consideration by one of ordinary skill in the art, (e) that lack of unity was not raised during examination of the corresponding internal application, and (f) that the limitation of the elongate element being configured to be inserted into a heating chamber of an aerosol generating device is not addressed. This is not found persuasive.
Regarding (a), the features claimed in the preamble of claim 15 are not given patentable weight since, as set forth in both the previous and instant Office actions, limitations in the preamble are not given patentable weight where it recites only the purpose or intended use of the invention (in the case cleaning tool, not an aerosol generating device). The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02.
Regarding (b), the determination as to whether unity of invention exists between different groups of claims is made based on whether a single general inventive concept exists. See MPEP § 
Regarding (c), applicant’s specification discloses that the abrasive surface can be configured as a corrugated cardboard surface (page 3, lines 3-14). One of ordinary skill in the art would recognize that all corrugated cardboard surfaces (such as that as Molla) would be abrasive surfaces within the meaning of applicant’s specification.
Regarding (d), the determination of unity of invention did not rely on an obviousness determination using the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Arguments directed to the field of endeavor are not germane to rejections over the prior art that do not rely on this reasoning. See MPEP § 2131.05.
Regarding (e), 37 CFR 1.499 states that the Examiner may require restriction in an Office action if the Examiner finds that unity is not present during the national stage. Determinations made during the international examiner are irrelevant to this decision.
Regarding (f), the instant claims do not limit the elongate element to any specific structure that would make it configured to be inserted into a heating element. Such recitation therefore does not limit claim scope. See MPEP § 2111.04. 
The requirement is still deemed proper and is therefore made FINAL. Claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1A and Figure 1C. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The figures are not referred to by both their associated letters and numbers, as required by MPEP § 608.01(f), but rather by numbers only. Appropriate correction is required.
Claim Interpretation
Regarding claim 15, the claim recites the limitation “wherein the aerosol generating device comprises a heating chamber and a heating element arranged in the heating chamber” (lines 1-3) in its preamble, this limitation is considered to be of no significance to claim construction since the technical feature goes on to recite all the features of the cleaning tool. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02.
The claim recites the limitation “the elongate element… configured to be inserted into the heating chamber of the aerosol-generating device to clean at least the heating element” (lines 5-6). This limitation is considered to be a statement of the intended use of the claimed elongate element. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). For the purposes of the instant Office action, any elongated tube will be considered to meet the limitation since it is evident that any elongate element could be inserted within the heating chamber base in the absence of any specific dimensions being claimed.
In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). For the purposes of the instant Office action, any tubular element will be considered to meet the limitation since it is evident that a tube could be inserted into a heating chamber in the absence of any specific dimensions being claimed.
The claim recites the limitation “at least one groove configured to contact and to clean a base of the heating chamber” (lines 10-11). This limitation is considered to be a statement of the intended use of the claimed elongate element. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). For the purposes of the instant Office action, any groove will be considered to meet the claim limitation since it is evident that any groove could contact a heating chamber base in the absence of any specific dimensions being claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, it is unclear how the corrugated cardboard abrasive surface can be flat as required by the instant claim. Although flat corrugated surfaces are known (such as a piece of cardboard used in a shipping box), this usage is not in line with the usage of the term flat in applicant’s specification. The specification states that the abrasive surface can be alternatively flat or corrugated (page 6, lines 16-22), indicating to one of ordinary skill in the art that a corrugated surface would not be flat due to the roughness of the corrugations. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970) and MPEP § 2173.03. The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if it does not limit claim 15. Claim 21 is indefinite by dependence.

Regarding claim 22, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “perpendicular” is used by the claim to mean “an angle of 90° defined between an axis and a curved surface,” while the accepted meaning is “a line or plane that forms a right angle with another line or plane.” The term is indefinite because the 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16, 18-21, 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (Cardboard vs. Corrugated: Why It Matters, EPE Global USA, https://epe.global/2017/09/21/cardboard-vs-corrugated-why-it-matters/).

Regarding claims 15, 20 and 27, Fernando discloses a cleaning article for use with an electrically heated smoking system (column 1, lines 16-20) in the form of a brush (column 4, lines 61-67). The cleaning article is disposable (column 4, lines 61-67). Fernando additionally discloses that the cleaning article may be inserted (column 11, lines 52-67) into the cavity of the smoking article (column 13, lines 13-25, figure 1, reference numeral 111), indicating that it is configured to be inserted into portions of a smoking article requiring cleaning. The cavity is circular (column 13, lines 13-25, figure 1, reference numeral 111) and the article has a circumference (column 12, lines 13-19), indicating that at least part of the article must be circular. The abrasive element is composed of bristles (column 12, lines 45-53). The position of the article can be determined by a groove in the article that aligns with a protrusion of the cavity that extends in a longitudinal direction (column 12, lines 1-12). It is evident that the groove could be used to claim a base since it is located on the surface of the article. Further limitations of the claimed invention are identified in the annotated drawing of the cleaning tool below: 

    PNG
    media_image1.png
    651
    349
    media_image1.png
    Greyscale

Fernando does not explicitly disclose (a) the lower element being tubular, (b) the bristles of the abrasive surface being made from cardboard and (c) the cardboard being abrasive cardboard.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lower element of Fernando tubular. One would have been motivated to do so since Ferndando discloses that at least part of the article is circular. The change In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding (b), Myers teaches a cleaning device for cleaning a toilet bowl having a disposable head (abstract, figure 2, reference numeral 13) made from a biodegradable material (page 2, first paragraph) that forms stiff strips scrub the toilet surface (page 2, second paragraph). The disposable head is mounted on a handle (abstract, figure 2, reference numeral 14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bristles of Fernando from the cardboard of Myers. One would have been motivated to do so since Fernando discloses that the cleaning article is disposable and Myers teaches that cardboard makes stiff bristles for scrubbing a surface in a disposable article. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (c), Cardboard vs. Corrugated teaches that corrugated material refers to ridged grooved paper found between two pieces of card stock (page 2, third paragraph) whereas cardboard is a single layer of card stock (page 2, fourth paragraph) that is pretty flimsy compared to corrugated cardboard (page 2, sixth paragraph). It is evident that the corrugated material includes cardboard since cardboard is another name for card stock (page 2, fourth paragraph).
It would therefore have been obvious to one of ordinary skill in the art to substitute the cardboard of Myers with the corrugated cardboard of Cardboard vs. Corrugated. One would have been motivated to do so since Cardboard vs. Corrugated teaches that corrugated card stock is a stronger material than cardboard. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 16, modified Fernando teaches all the claim limitations as set forth above. Fernando additionally discloses that the bristles are mounted on a central core of the cleaning device (column 12, lines 45-53), and Myers additionally teaches that the handle can also be disposable (page 2, second paragraph) and made from cardboard (page 2, fourth paragraph). Modified Fernando does not explicitly teach the central core made from cardboard.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the central core of modified Fernando from cardboard in addition to the bristles. One would have been motivated to do so since Fernando discloses that the cleaning article is disposable and Myers teaches that cardboard is a suitable material for mounting cleaning bristles in disposable articles. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 18, Fernando discloses that the bristles near the distal end of the cleaning tool are angled upward resulting in them traversing a narrower radius (figure 2b), which is considered to meet the claim limitation of tapering.

Regarding claim 19, Fernando discloses that the bristles near the distal end of the cleaning tool are angled upward at progressively higher angles until they reach the vertical to produce a rounded end (figure 2b). 

Regarding claim 21, Fernando discloses that the bristles are located on the side of the cleaning tool (figure 2b).

Regarding claim 24, the central core of Fernando is considered to meet the claim limitation of a rib.

Regarding claim 25, Fernando discloses that the central core is centrally aligned along the longitudinal axis of the cleaning tool (figure 1).

Regarding claim 28, Fernando discloses that the central core is centrally aligned along the longitudinal axis of the cleaning tool and is connected to the lower element at an outer surface of the lower element (figure 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (Cardboard vs. Corrugated: Why It Matters, EPE Global USA, https://epe.global/2017/09/21/cardboard-vs-corrugated-why-it-matters/) as applied to claim 16 above, and further in view of Thiebaut (US 707,183).

Regarding claim 17, modified Fernando teaches all the claim limitations as set forth above. Modified Fernando does not explicitly teach (a) the cardboard of the central core made from corrugated cardboard and (b) the corrugations extending in the longitudinal direction.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the central core of modified Fernando from corrugated cardboard. One would have been motivated to do so since Cardboard vs. Corrugated teaches that corrugated card stock is a stronger material than cardboard. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the corrugated cardboard core of modified Fernando with the angles and vertical ribs of Thiebaut. One would have been motivated to do so since Thiebaut teaches a cardboard tube having improved pressure resistance. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (Cardboard vs. Corrugated: Why It Matters, EPE Global USA, https://epe.global/2017/09/21/cardboard-vs-corrugated-why-it-matters/) as applied to claim 15 above, and further in view of Paillier (FR 662637, machine translation relied upon).

Regarding claim 22, modified Fernando discloses all the claim limitations as set forth above. Fernando additionally discloses that the cavity is circular (column 13, lines 13-25, figure 1, reference numeral 111) and that the article has a circumference (column 12, lines 13-19), indicating that at least part of the article must be circular. The cleaning article is rotated when it is inserted into the cavity (column 11, lines 52-67). Modified Fernando does not explicitly teach the bristles forming a cylindrical perimeter.
Paillier teaches a rod for cleaning pipe stems (lines 13-15) that is rotated to contact all the walls of the stem (line 39). The rod is circular (lines 44-45, figure 3, reference numeral t).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bristles of modified Fernando form a cylindrical perimeter. 

Regarding claim 23, Fernando discloses that the bristles are located on a side surface of the elongated element (figure 2b).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando (US 8,689,804) in view of Myers (GB 2329325) and Cardboard vs. Corrugated (Cardboard vs. Corrugated: Why It Matters, EPE Global USA, https://epe.global/2017/09/21/cardboard-vs-corrugated-why-it-matters/) as applied to claim 16 above, and further in view of Liu (US 9,386,805).

Regarding claim 26, modified Fernando teaches all the claim limitations as set forth above. Modified Fernando does not explicitly teach providing two grooves in the article.
Liu teaches an electronic cigarette (abstract) having two parts that are joined together by a plurality of position groves (column 8, lines 58-67, column 9, lines 1-18).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the protrusion and groove of modified Fernando. One would have been motivated to do so since Fernando discloses that the position of the cleaning article can be determined by a groove in the article that aligns with a protrusion of the cavity and Liu teaches relatively aligning two electronic cigarette components with two positioning grooves. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747